8 U.S. 382 (____)
4 Cranch 382
MATTHEWS
v.
ZANE.
Supreme Court of United States.

*383 Harper, for the defendant in error.
P.B. Key, contra.
MARSHALL, Ch. J. declared it to be the opinion of a majority of the judges, that this court has jurisdiction.
That the third article of the court of the United States when considered in connexion with the statute, will not give it a more extensive construction than it might otherwise receive.
It is supposed that the act intends to give this court the power of rendering uniform the construction of the laws of the United States, and the decisions upon rights or titles, claimed under those laws.